Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang US 20190174466.

Regarding claims 1, 13 Zhang teaches a method for wireless communication by a user equipment (UE), comprising:
receiving a configuration of trigger states for channel state information (CSI)-reference signal (RS) reception (UE 101 is higher layer configured per trigger state per Resource Setting to select the one CSI-IM/NZP CSI-RS resource set from the Resource Setting, [0137]);
receiving a first downlink control information (DCI) activating one of the trigger states (For semi-persistent 
receiving CSI-RS in accordance with the activated one of the trigger states (If there is any other DL signal with an indicated TCI state in the same symbols as the CSI-RS, the UE 101 applies the QCL assumption of the other DL signal also when receiving the aperiodic CSI-RS, [0136]) and
processing the CSI-RS (If there is any other DL signal with an indicated TCI state in the same symbols as the CSI-RS, the UE 101 applies the QCL assumption of the other DL signal also when receiving the aperiodic CSI-RS, [0136]).

Regarding claim 10, (Further, for the CSI-RS associated with one SRS resource set, if it is triggered in an aperiodic manner, [0115]).

Claim(s) 1, 2, 13, 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Babaei US 20190215870.

Regarding claims 1, 13, Babaei teaches a method for wireless communication by a user equipment (UE), comprising:

receiving a first downlink control information (DCI) activating one of the trigger states (the DCI may activate a semi-persistent CSI trigger state, [0653]);
receiving CSI-RS in accordance with the activated one of the trigger states ( CSI-RS may be configured using common parameters, when a plurality of UEs receive the same CSI-RS signal, [0443]); and
processing the CSI-RS states ( CSI-RS may be configured using common parameters, when a plurality of UEs receive the same CSI-RS signal, [0443]).

Regarding claims 2, 14, reporting CSI based on the processing of the CSI-RS (fig. 23, [0447]).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 13, 15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou US 20210028843.


Regarding claims 1, 13, Zhou teaches a method for wireless communication by a user equipment (UE), comprising:
receiving a configuration of trigger states for channel state information (CSI)-reference signal (RS) reception ([0425]);
receiving a first downlink control information (DCI) activating one of the trigger states ([0430]);
receiving CSI-RS in accordance with the activated one of the trigger states (The wireless device may receive at least two RSs (e.g., CSI-RS, SSB) indicated by the at least two different resource indicators simultaneously, [0375]); and
processing the CSI-RS (The wireless device may receive at least two RSs (e.g., CSI-RS, SSB) indicated by the at least two different resource indicators simultaneously, [0375]).

Regarding claims 3, 15, receiving a message that scheduled reception of the CSI-RS using the activated one of the trigger states (If the scheduling offset between the last symbol of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 11, 16, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

Regarding claims 4, 16, although Zhang teaches reception of the first DCI activating one of the triggering states ([0140]), the reference is silent on generating an acknowledgement message. However, acknowledgement messaging is common in the art and would have been obvious at the time of the instant application.

Regarding claims 6, 18, although Zhang teaches reception of the first DCI activating one of the triggering states ([0140]), the reference is silent on receiving an indication that the DC-

Regarding claims 11, 23, although Zhang teaches receiving a first downlink control information (DCI) activating one of the trigger states ([0140]), the reference is silent on indexing. However, indexing is common in the art and would have been obvious at the time of the instant application.

Claims 25, 28, 29, 34, 37, 38, 43, 44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MÄÄTTANEN US 20200412506. 

Regarding claims 25, 37, Zhang teaches a method for wireless communication by a user equipment (UE), comprising:
receiving a configuration of trigger states for channel state information (CSI)-reference signal (RS) reception (UE 101 is higher layer configured per trigger state per Resource Setting to select the one CSI-IM/NZP CSI-RS resource set from the Resource Setting, [0137]);


receiving CSI-RS in accordance with the at least one of the trigger states having the updated one or more parameters; and
processing the CSI-RS.

MÄÄTTANEN teaches receiving an indication of an update of one or more parameters for at least one of the trigger states ([0069]: Examiner corresponds applicants one or more parameters with the QCL reference of the reference);
receiving CSI-RS in accordance with the at least one of the trigger states having the updated one or more parameters (The transmission of aperiodic CSI-RS is triggered by dynamic signaling through PDCCH, [0025]); and
processing the CSI-RS (The transmission of aperiodic CSI-RS is triggered by dynamic signaling through PDCCH, [0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Zhang by receiving an indication of an update of one or more parameters for at least one of the trigger states; receiving CSI-RS in accordance with the at least one of the trigger states having the updated one or more parameters; and processing the CSI-RS, as shown by MÄÄTTANEN. This modification would benefit the system by 

Regarding claim 28, 43, the one or more parameters comprises at least one of CSI-RS resource set ID (Zhang: [0096]), quasi-co location (QCL) per resource, or any combination thereof.

Regarding claims 29, 44, although Zhang teaches reception of the first DCI activating one of the triggering states ([0140]), the reference is silent on generating an acknowledgement message. However, acknowledgement messaging is common in the art and would have been obvious at the time of the instant application.


Regarding claim 34, 46, the indication of the update of the one or more parameters is received via at least one of a downlink control information (DCI), a medium access control (MAC)-control element (CE) (MÄÄTTANEN: MAC CE, [0069]), or a combination thereof.

.

Claims 25, 26, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of MÄÄTTANEN US 20200412506. 

Regarding claims 25, 37, Babaei teaches a method for wireless communication by a user equipment (UE), comprising:
receiving a configuration of trigger states for channel state information (CSI)-reference signal (RS) reception(a higher layer configured bitmap ResourceSetBitmap is configured per trigger state per resource setting to select the CSI-IM/NZP CSI-RS resource set(s) from the resource setting, [0545]).

Babaei is silent on receiving an indication of an update of one or more parameters for at least one of the trigger states;
receiving CSI-RS in accordance with the at least one of the trigger states having the updated one or more parameters; and
processing the CSI-RS.


receiving CSI-RS in accordance with the at least one of the trigger states having the updated one or more parameters (The transmission of aperiodic CSI-RS is triggered by dynamic signaling through PDCCH, [0025]); and
processing the CSI-RS (The transmission of aperiodic CSI-RS is triggered by dynamic signaling through PDCCH, [0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Babaei by receiving an indication of an update of one or more parameters for at least one of the trigger states; receiving CSI-RS in accordance with the at least one of the trigger states having the updated one or more parameters; and processing the CSI-RS, as shown by MÄÄTTANEN. This modification would benefit the system by enabling the system to update the parameters for the trigger states.

Regarding claims 26, reporting CSI based on the processing of the CSI-RS (fig. 23, [0447]).

Claims 25, 27, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of MÄÄTTANEN US 20200412506. 

Regarding claims 25, 37, Zhou teaches a method for wireless communication by a user equipment (UE), comprising:
receiving a configuration of trigger states for channel state information (CSI)-reference signal (RS) reception([0425]).

Zhou is silent on receiving an indication of an update of one or more parameters for at least one of the trigger states;
receiving CSI-RS in accordance with the at least one of the trigger states having the updated one or more parameters; and
processing the CSI-RS.

MÄÄTTANEN teaches receiving an indication of an update of one or more parameters for at least one of the trigger states ([0069]: Examiner corresponds applicants one or more parameters with the QCL reference of the reference);
receiving CSI-RS in accordance with the at least one of the trigger states having the updated one or more parameters (The transmission of aperiodic CSI-RS is triggered by dynamic signaling through PDCCH, [0025]); and

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Zhao by receiving an indication of an update of one or more parameters for at least one of the trigger states; receiving CSI-RS in accordance with the at least one of the trigger states having the updated one or more parameters; and processing the CSI-RS, as shown by MÄÄTTANEN. This modification would benefit the system by enabling the system to update the parameters for the trigger states.


Regarding claims 27, 39, receiving a message that scheduled reception of the CSI-RS using the activated one of the trigger states (Zhou: If the scheduling offset between the last symbol of the PDCCH carrying the triggering DCI and the first symbol of the aperiodic CSI-RS resources, [0422]).



Allowable Subject Matter

Claims 5, 17, 30, 31, 38, 40, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476